Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2021 is being considered by the examiner.

Response to Amendment
The amendment filed on 4/13/2021 has been entered and made of record. Claims 1, 11 and 16 are amended. Claims 1-23 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but they are not persuasive.
Applicant asserts that Ghaffari teaches the sensing device that  simultaneously detects movement and physiologic conditions, which is different from separation detection of the movement sensor and the physiological information sensor, that is, Ghaffari does not teach separation of the physiological sensor and movement sensor and the function toward different parts of the image of the display (p. 13 of Remarks).
Examiner disagrees this statement. Ghaffari first teaches a movement sensor, for example, “motion capture cameras with onboard motion tracking algorithms to track camera senses body movements based on optical detection” in [0007]; motion sensing camera in [0038]. Ghaffari also teaches a physiological information sensor, for example, “the system can include body worn sensors that can sense physiologic information such as heart rate, EMG, EKG, EEG, respiration, perspiration, galvanic skin response (GSR), posture, gait, and motion” in [0010]; “Each sensing device 110 can include one or more sensors such as accelerometers, gyroscopes, temperature sensors, light sensors (e.g., visible and invisible light), sound sensors, bio-potential electrodes (e.g., ECG, EMG, EEG), and other sensors” in [0029]; “one or more sensing devices 110 measures at least one physiologic and/or biologic parameter from the user to produce sensor data” in [0054]. Here, the movement sensor (camera) is different from a physiological information sensor (e.g. the measurement of heart rate, EEG etc.). 
Applicant also alleges that the position of the sensing devices of Ghaffari is at various part of body, instead of on the frame fixing the displaying device. Therefore, Ghaffari does not disclose "a physiological information sensor, disposed at the frame" recited in the amended claim 1 and "a physiological information sensor disposed at the frame" recited in the amended claim 11 (p. 14 of Remarks).
Examiner disagrees this statement either. Ghaffari discloses “The sensing device 110 can include one or more sensors, including an accelerometer 114, an ExG sensor 115 and one or more electrodes 116” in [0047]; “In accordance with some embodiments of the invention, heart beat information can be derived from the high frequency portion of the accelerometer signal, and respiration information can be derived from the low accelerometer, a compass, and a gyroscope in both the headset and the controller” in [0096]; “The physiological sensors may be distributed around the body, be worn or held, or may be integrated in the head mounted display” in [0104]; “Further the various components of the system can be combined into head worn hardware, such as a system that combines or integrates eye tracking, physiological/emotional sensing and a see through head worn display and camera system” in [0130]. Thus, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ghaffari et al. (US 2017 /0095732) in view of Billinghurst (US 2019/0354334).
As to Claim 1, Ghaffari teaches a head mounted displaying system, comprising:
a displaying device (Ghaffari, [0036]);
a movement sensor, sensing a movement of an object or sensing a movement of the object relative to the displaying device (Ghaffari “motion capture cameras with onboard motion tracking algorithms to track the motion of participants…For example, “the Xbox360 camera senses body movements based on optical detection” in [0007]; motion sensing camera in [0038]);
a frame, fixing the displaying device (Ghaffari discloses a head-mounted display or wearable glasses in [0036]);
an image generating system, coupled to the displaying device, the image generating system displaying an image through the displaying device, the image comprising a first part, the first part being irrelative to a sensing result of the movement sensor (Ghaffari discloses “by increasing the frequency of occurrence of those aspects to which the user has positive reactions” in [0044]; “the frequency of monster appearance (or scary events)” in [0064]. Here, the generation of frequency of the events may be one embodiment of the first part, which is irrelative to the result of motion sensor); and
a physiological information sensor, disposed at the frame, the physiological information sensor being coupled to the image generating system, the image generating system generating the first part based on physiological information sensed by the physiological information sensor, and adjusting the first part of the image displayed by the displaying device according to the physiological information sensed by the physiological information sensor (Ghaffari discloses “the system can include body worn sensors that can sense physiologic information such as heart rate, EMG, EKG, EEG, respiration, perspiration, galvanic skin response (GSR), posture, gait, and motion… The gaming console can use the physiologic and/or biometric information and/or the derived metrics to change the atmosphere, level of difficulty, dialogue, video action, and other aspects of the audio and/or video presentation to customize the virtual environment for the user” in [0010]; “Each sensing device 110 can include one or more sensors such as accelerometers, gyroscopes, temperature sensors, light sensors (e.g., visible and invisible light), sound sensors, bio-potential electrodes (e.g., ECG, EMG, EEG), and other sensors” in [0029]; “one or more sensing devices 110 measures at least one physiologic and/or biologic parameter from the user to produce sensor data” in [0054]; “The gaming experience can be improved, for example, by increasing the frequency of occurrence of those aspects to which the user has positive reactions” in [0044]; “The game console or virtual reality controller 130 can adjust the frequency of monster appearance ( or scary events) as a function of the measured heart rate, at 512…at 502, if the measured heart rate is at or above 80 BPM… that shows less monsters (or scary events) in the video game until the user's heart rate drops below 80 BPM; if the measured heart rate is below 80 BPM… show more monsters in the video game until the user's heart rate increases to a threshold near 80 BPM or has a rate of increase that indicates the user's heart rate will approach 80 BPM in a future time. At 504, the altered audio visual environment is accelerometer, a compass, and a gyroscope in both the headset and the controller” in [0096]; “The physiological sensors may be distributed around the body, be worn or held, or may be integrated in the head mounted display” in [0104]; “Further the various components of the system can be combined into head worn hardware, such as a system that combines or integrates eye tracking, physiological/emotional sensing and a see through head worn display and camera system” in [0130].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ghaffari with the teaching of Billinghurst to integrate all kind of sensors in the headset (Billinghurst, [0096]).

As to Claim 2, Ghaffari in view of Billinghurst teaches the head mounted displaying system according to claim 1, wherein the image generating system comprises a processing unit, the processing unit processes and outputs display data, and the display data is displayed as the image by the displaying device (Ghaffari discloses a processing unit in [0034], see also Fig 3).

As to Claim 3, Ghaffari in view of Billinghurst teaches the head mounted displaying system according to claim 2, wherein the display data comprises first data and second data, the first data is displayed as the first part of the image by the displaying device, the second data is displayed as a second part of the image by the displaying device, and the second part of the image changes in response to a movement of the movement sensor (Ghaffari discloses “change the storyline, the intensity of the graphics or the audio in response to changes in user stress levels (e.g., sensed conditions indicating increased or decreased stress levels, such as heart rate and respiration rates)… the participant's virtual representation can exhibit the participant's movements (e.g., if the participant jumps, exhibits tremors or shaking, or even sneezes the virtual representation in the video game will present these movements as well)” in [0014]; “to also exhibit at least a portion of the physiologic or biometric information” in [0061]. For example, virtual representation (e.g., avatar) in the video game refers to second data, while “the virtual representation appears to be fatigues or slow to react” refers to first data, see also motion sensor in [0026].)  

As to Claim 4, Ghaffari in view of Billinghurst teaches the head mounted displaying system according to claim 1, wherein the image generating system adjusts a feature of the first part of the image according to the physiological information sensed by the physiological information sensor (Ghaffari. [0044, 0064]).

As to Claim 5, Ghaffari in view of Billinghurst teaches the head mounted displaying system according to claim 4, wherein the feature is an update frequency, a contrast, a brightness, a color difference, a white balance, a tone curve, a color balance, a color saturation, a color temperature, a color difference correction, an image size or a resolution (Ghaffari discloses “the algorithm can use one or more parameters (or rates of change of those parameters) representative of one or more 

As to Claim 6, Ghaffari in view of Billinghurst teaches the head mounted displaying system according to claim 1, wherein the image generating system generates a plurality of events and generates the image displayed by the displaying device according to the events, and the image generating system adjusts a generation frequency of the events according to the physiological information sensed by the physiological information sensor (Ghaffari. [0044, 0064]).

As to Claim 7, Ghaffari in view of Billinghurst teaches the head mounted displaying system according to claim 1, further comprising: a vibrator, the image generating system adjusting a  vibration generated by the vibrator according to the physiological information sensed by the physiological information sensor (Ghaffari discloses “The game console or virtual reality controller can analyze the sensor data and adjust one or more aspects of the virtual environment as a function of the sensor data” in Abstract; “The sensing device 110 can optionally include one or vibrators that enable a user or person to interact with the device using visual, audible and sensory cues” in [0046].)

As to Claim 8, Ghaffari in view of Billinghurst teaches the head mounted displaying system according to claim 1, wherein the image generating system comprises an artificial intelligence module, and the artificial intelligence module adjusts the image displayed by the displaying device according to the physiological information sensed by the physiological information sensor (Ghaffari discloses “the system can monitor the user's respiration rate and use that information to sway the sniper scope while he/she is aiming in the same rhythm… the user's detected heart rate and respiration rate can be used adjust the strength or health of the user's character.” in [0061].)

As to Claim 9, Ghaffari in view of Billinghurst teaches the head mounted displaying system according to claim 8, wherein the artificial intelligence module comprises a learning module, the learning module generates a function module according to the physiological information sensed by the physiological information sensor and the image displayed by the displaying device, and the artificial intelligence module adjusts the image displayed by the displaying device according to the physiological information sensed by the physiological information sensor and the function module (Ghaffari discloses “The sensed information can also be used to modify the conventional inputs (e.g., game controllers, change their response characteristics ( e.g., response, latency, and/or amplitude) as a function of the sensed information or conditions” in [0013]; “The game console or virtual reality controller 130 can adjust the content (e.g., images or videos) presented on the display 132 as a function of the information received from one or more sensing device 110” in [0035]; “The game console or virtual reality controller 130 can adjust the frequency of monster appearance ( or scary events) as a function of the measured heart rate, at 512” in [0064].)

As to Claim 10, Ghaffari in view of Billinghurst teaches the head mounted displaying system according to claim 9, wherein the learning module generates a function module according to the physiological information sensed by the physiological information sensor and a feature of the image displayed by the displaying device (Ghaffari, [0013,0035, 0064]).

Claim 11 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.
Claim 12 is rejected based upon similar rationale as Claim 4.
Claim 13 is rejected based upon similar rationale as Claim 6.
Claim 14 is rejected based upon similar rationale as Claim 8.
Claim 15 is rejected based upon similar rationale as Claim 9.

Claim 17, Ghaffari in view of Billinghurst teaches the image generating method of the head mounted displaying system according to claim 11, sequentially comprising:
sensing the movement of the object or sensing the movement of the displaying device (Ghaffari, [0007, 0025-0026]);
sensing the physiological information of a user (Ghaffari, [0005, 0029]);
executing an event to generate the image displayed by the displaying device (Ghaffari discloses a gaming console can use the sensed information to change the aspects of the audio and/or video presentation in [0010]);
during the event, determining whether a heart rate in the sensed physiological information is moderate (Ghaffari discloses a predefined “low”, “medium” and “high” levels of heart rate in [0064]);
when the heart rate in the sensed physiological information is higher than an upper bound value or lower than a lower bound value, adjusting the first part of the image to remind the user of a heart rate status]); and ending the event  (Ghaffari discloses adjusting the frequency of the events in the video game if heart rate is higher than high level or below than lower level in [0064].)

As to Claim 18, Ghaffari in view of Billinghurst teaches the image generating method of the head mounted displaying system according to claim 11, sequentially comprising:
sensing the movement of the object or sensing the movement of the displaying device (Ghaffari, [0007, 0025-0026]);
sensing the physiological information of a user (Ghaffari, [0005, 0029]);
executing an event to generate the image displayed by the displaying device (Ghaffari discloses a gaming console can use the sensed information to change the aspects of the audio and/or video presentation in [0010]);
during the event, determining whether a heart rate in the sensed physiological information is moderate; when the heart rate in the sensed physiological information is higher than an upper bound value, adjusting the first part of the image to decrease the heart rate of the user; when the heart rate in the sensed physiological information is lower than a lower bound value, adjusting the first part of the image to increase the heart rate of the user; and ending the event (Ghaffari discloses “The game console or virtual reality controller 130 can adjust the frequency of monster appearance ( or scary events) as a function of the measured heart rate” in [0064].)

As to Claim 19, Ghaffari in view of Billinghurst teaches the image generating method of the head mounted displaying system according to claim 18, wherein the upper bound value is 80% of a maximum heart rate of the user, and the lower bound value is 60% of the maximum heart rate of the user (Ghaffari discloses predefined "low," "medium," and "high" levels of heart rate, for example 80 BPM in [0064]. It is obvious that a lower level can be set one reasonable value below 80 BPM, for example 60 BPM.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghaffari with the well-

As to Claim 23, Ghaffari in view of Billinghurst teaches the image generating method of the head mounted displaying system according to claim 11, wherein in addition to adjusting the first part of the image according to the sensed physiological information, the image generating method further comprises: adjusting at least one of a sound or a vibration (Ghaffari discloses “The game console or virtual reality controller can analyze the sensor data and adjust one or more aspects of the virtual environment as a function of the sensor data” in Abstract; “The one or more aspects of the video game, virtual reality, or augmented reality can include, but are not limited to, difficulty level, scariness level, music, sound level, dialogue, and atmosphere” in [0063].)

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ghaffari in view of Billinghurst and Kang et al. (US 2016/0249864).
As to Claim 20, Ghaffari in view of Billinghurst teaches the image generating method of the head mounted displaying system according to claim 18, the combination of Kang further teaches when the heart rate in the sensed physiological information is moderate,  calculating and recording calories consumed by the user (Kang discloses “for measuring calorie consumption based on the heart rate” in [0058]; “heart rate results measured in the resting state may be used to calculate calorie consumption through normalization of heart rates” in [0172], see also Fig 15.)


As to Claim 21, Ghaffari in view of Billinghurst and Kang teaches the image generating method of the head mounted displaying system according to claim 20, wherein after ending the event, the image generating method further comprises:
displaying the calories consumed by the user in the image (Ghaffari discloses “which controls the user's virtual representation in the game console or virtual reality controller 130 to also exhibit at least a portion of the physiologic or biometric information… At least a portion of the physiologic or biometric information can be displayed on a screen such that the information is viewable by the user or other users in the same video game or virtual reality” in [0061]. Here, the physiological or biometric information may include Kang’s calories data, see also Kang’s Fig 15.)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ghaffari in view of Billinghurst and Ferdosi et al. (US 10,448,849).
As to Claim 22, Ghaffari in view of Billinghurst teaches the image generating method of the head mounted displaying system according to claim 11, wherein after adjusting the first part of the image according to the sensed physiological information, the image generating method further comprises:
ending an event and determining whether a first heart rate in the physiological information of a user is higher than a lower bound value; when the first heart rate is higher than the lower bound value, recording the first heart rate; after the first heart rate is recorded for a preset time, recording a second heart rate in the physiological information of the user, and calculating a heart rate recovery rate of the user by using the first heart rate and the second heart rate; and displaying the heart rate recovery rate of the user in the image (Ghaffari discloses “The processed sensor data can be derived from the raw sensor data by various well known processes to remove noise or to characterize sets or units of raw sensor data (e.g., into features, tokens and/or messages). The sensing device 110 can include a processor and associated memory and execute one or more computer programs that collect sensor data on a periodic basis” in [0031]; “which controls the user's virtual representation in the game console or virtual reality controller 130 to also exhibit at least a portion of the physiologic or biometric information… At least a portion of the physiologic or biometric information can be displayed on a screen such that the information is viewable by the user or other users in the same video game or virtual reality” in [0061]. Ferdosi further discloses “To automatically measure and keep track of the user's recovery heart rate, the user's activity level history is stored over a predetermined time period (T4 seconds)” in C5L9-11; “Recovery heart rate is calculated based upon the heart rate difference between the time exercise stops (e.g. Exercise_flag is reset from 1 to 0) and a predetermined time period (T6 seconds)” in C5L33-36; “By detecting an ECG signal to compute both a user's past and current heart rate values and by detecting a user's past and current activity levels via an embedded 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ghaffari and Billinghurst with the teaching of Ferdosi so as to monitor the heart rate of user and automatically calculate recovery heart rate for a specific activity to present the result to the user.

Allowable Subject Matter
Claim 16 is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612